 



EXHIBIT 10.9
SECOND AMENDMENT TO AGREEMENT OF LEASE
     THIS AMENDMENT TO LEASE AGREEMENT (the “Amendment”) is made as of the13TH
day of November, 2002, by and between HEALTH BUSINESS SYSTEMS, INC., a
Pennsylvania corporation with an address of 738 Louis Drive, Warminster,
Pennsylvania 18974 (the “Tenant”) and 730 LOUIS DRIVE, L.P., a Pennsylvania
limited partnership having an address at c/o Obermayer Rebmann Maxwell & Hippel
LLP, One Penn Center—19th Floor, 1617 John F. Kennedy Boulevard, Philadelphia,
Pennsylvania 19103-1895, and successor in interest to all prior landlords (the
“Landlord”).
WITNESSETH:
     WHEREAS, Tenant and Landlord’s predecessor landlord through its
representative Commonwealth Management Corporation, entered into an Agreement of
Lease (the “Original Lease”) dated June 20, 1996 for the Premises, as said term
is defined in the Original Lease, which has been expanded pursuant to prior
amendments to the Original Lease (along with the Original Lease, all the
modifications thereto, including but not limited to that certain amendment dated
April 24, 2000 (the “Amendment” and collectively with the Original Lease, the
“Lease”) regarding the rental of the Premises which are a portion of the office
building located at 730 Louis Drive, Warminster, Pennsylvania (the “Building”);
and
     WHEREAS, the parties wish to amend some of the provisions of the Lease,
including an extension of the term of the Lease.
     NOW THEREFORE, in witness of the foregoing, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
     1. Premises. The parties hereto agree that the Lease shall be amended to
reflect that the Premises comprise approximately 22,487 square feet, which
number shall be used to calculate all applicable rent or payments by the Tenant.
     2. Tenant’s Proportion of Expenses Relating to the Premises and Building.
The parties hereto agree that the Premises comprise 43.60% of the Building, and
as such, said percentage shall be the Tenant’s share of expenses relating to the
Building (the “Tenant’s Share”).
     3. Term of Lease. The term of the Lease shall be extended until
September 30, 2008.
     4. Rent. As of October 1, 2003, the Tenant shall pay rent as detailed
below:

                  Year   Rate   Monthly Rent
10/1/03-9/30/04
    12.50     $ 23,423.96  
10/1/04-9/30/05
    12.50     $ 23,423.96  

 



--------------------------------------------------------------------------------



 



                  Year   Rate   Monthly Rent
10/1/05-9/30/06
    13.00     $ 24,360.92  
10/1/06-9/30/07
    13.25     $ 24,829.40  
10/1/07-9/30/08
    13.50     $ 25,297.88  

     5. Improvement Allowance. Tenant may deduct up to Three Thousand Five
Hundred Dollars ($3,500.00) from the Rent payment due October 1, 2003, provided
such funds are used to improve the Premises.
     6. Utilities. Tenant shall reimburse the Landlord for the proportion of the
utilities’ expenses of the Building equal to the Tenant’s Share.
     7. Security Deposit. The parties acknowledge that, pursuant to Section 34
of the Original Lease, Landlord is presently holding Sixteen Thousand Five
Hundred Eighty Nine Dollars and Six Cents ($16,598.06) as the Tenant’s security
deposit for the Premises.
     8. Real Estate Broker. Landlord represents and warrants that it has not
dealt with any broker or finder in connection with this Amendment except for
Matthew Frederick of the Arden Group (the “Arden Group”). Tenant represents and
warrants that it has not dealt with any broker in connection with this Amendment
nor is any broker entitled to any commission in connection therewith, except for
the Arden Group. Tenant and Landlord each agree to indemnify, defend and hold
the other party harmless from and against any and all claims for a commission or
other compensation in connection with this Amendment, made by any and all
brokers or finders, who may claim to have dealt with or communicated to Tenant
or Landlord, as applicable, in connection with this Amendment.
     9. Definitions. All capitalized terms used herein, which are not defined
herein, shall have the meanings ascribed to them in the Lease.
     10. Counterparts. This Amendment may be executed in counterparts, each of
which shall be considered an original hereof and all of which, when taken
together, shall be considered one and the same document.
     11. Effect on Lease. Except as specifically modified herein, the parties
hereto confirm the terms, conditions and covenants of the Lease which remain
unmodified and in full effect.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto hereby set forth their hands and
seals.

                TENANT:     Attest    HEALTH BUSINESS SYSTEMS, INC.
    /s/ Illegible    By:   /s/ Louis Greenberg     coo      Name: Louis
Greenberg             Title: President        

            LANDLORD:


730 LOUIS DRIVE, L.P.
      By:   Pintzuk Organization,         Agent for Landlord            By:  
/s/ Scott G. Homel        Name:   Scott G. Homel        Title:   President     

3